                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

RHONDA M. MCLEMORE                                  §
                                                    §   Civil Action No. 4:18-CV-689
v.                                                  §   (Judge Mazzant/Judge Nowak)
                                                    §
WALMART INC., LLC TEXAS STORES,                     §
ET AL.                                              §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On January 31, 2020, the report of the Magistrate Judge (Dkt. #127) was entered containing

proposed findings of fact and recommendations that Defendant Sudah Kuchimanchi’s

(“Kuchimanchi”) Motion to Dismiss Plaintiff’s Fourth Amended Complaint (Dkt. #65) be granted.

Having received the report of the Magistrate Judge, having considered Plaintiff’s Objections

(Dkt. #139), Defendant’s Response (Dkt. #144), and having conducted a de novo review, the Court

is of the opinion that the Magistrate Judge’s report should be adopted.

                                  RELEVANT BACKGROUND

       Plaintiff has sued Defendant Wal-Mart Stores Texas LLC (“Wal-Mart”) and various

employees of Wal-Mart, including Kuchimanchi, for claims arising from the termination of her

employment with Wal-Mart (Dkt. #50). Plaintiff alleges her termination arose, in part, from a visit

from a “secret shopper” which resulted in Plaintiff receiving a written reprimand for the loss of

the secret shopper’s merchandise (Dkt. #81-8). Plaintiff alleges the merchandise was never really

lost and that rather the event was an elaborate rouse meant to retaliate against Plaintiff for filing a

charge of discrimination with the EEOC (Dkt. #81-8).
       After multiple amendments to her Complaint, Plaintiff’s Fourth Amended Complaint

(Dkt. #50) purported to identify the secret shopper as “Sudah Kuchimanchi (AKA) Mohan Ram,

Uday Kuchimanchi, Suday Kuchimanchi (4-stack developer Walmart Corporate Office[)]”

(Dkt. #50 at p. 2).    Kuchimanchi sought to dismiss Plaintiff’s claims for lack of personal

jurisdiction (Dkt. #65) and attached to her Motion to Dismiss, a sworn affidavit, stating that she is

not a Texas resident, nor has she ever visited the Wal-Mart store in which Plaintiff worked

(Dkt. #65-1). The Magistrate Judge recommended granting Kuchimanchi’s Motion to Dismiss,

finding the Court lacked both general and specific personal jurisdiction (Dkt. #127), and further

that “[b]eyond naming Kuchimanchi in the style and list of Parties, Plaintiff does not otherwise

refer to Kuchimanchi in the body of her . . . Complaint” (Dkt. #127 at p. 2).

                 OBJECTIONS TO REPORT AND RECOMMENDATION

       A party who files timely written objections to a magistrate judge’s report and

recommendation is entitled to a de novo review of those findings or recommendations to which

the party specifically objects. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2)-(3).

       On February 24, 2020, Plaintiff filed an Objection to the Magistrate Judge’s report

(Dkt. #139). Therein, Plaintiff recognizes that Kuchimanchi is not a proper defendant to the instant

suit, proclaiming, “I . . . would like to wholly apologize[] [f]or my repetitive mistake[/]misnomer

(of naming . . . the wrong [D]efendant Mrs/Ms Sudah Kuchimanchi[)] . . .” (Dkt. #139 at p. 3).

Plaintiff claims that she has now correctly identified the secret shopper and requests to be permitted

to join “Mr[.] Uday Kuchimanchi of Price Waterhouse” as a necessary party (Dkt. #139 at p. 3).

Kuchimanchi argues Plaintiff’s admission that Kuchimanchi is not the correct defendant dictates

that Kuchimanchi be dismissed. Defendant also points out that Plaintiff’s deadline to add parties

has long since passed (Dkt. #144 at p. 2 (citing Dkt. #31)).




                                                  2
            Plaintiff’s admission that Kuchimanchi is not a proper defendant to the instant suit warrants

    adoption of the Magistrate Judge’s report and dismissal of Plaintiff’s claims against Kuchimanchi.

    In her objections, Plaintiff raises the issue of adding the correct defendant. If Plaintiff desires to

    add a new party, Plaintiff shall file a motion to amend and demonstrate good cause why she should

    be allowed to add a new party.

                                              CONCLUSION

            Having considered Plaintiff’s Objection (Dkt. #139), and having conducted a de novo

    review, the Court adopts the Magistrate Judge’s report (Dkt. #127) as the findings and conclusions

    of the Court. It is, therefore, ORDERED that Defendant Sudah Kuchimanchi’s Motion to Dismiss

.   Plaintiff’s Fourth Amended Complaint (Dkt. #65) is GRANTED, and Plaintiff’s claims against

    Defendant Sudah Kuchimanchi are DISMISSED WITHOUT PREJUDICE for lack of personal

    jurisdiction.

            IT IS SO ORDERED.

            SIGNED this 12th day of March, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      3
